Citation Nr: 0101540	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for the post-traumatic stress 
disorder (PTSD) from November 27, 1995?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating action of 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a 30 percent disability evaluation, effective 
from November 27, 1995.  In a February 1997 rating action, 
the RO increased the rating to the current level of 50 
percent, effective from November 27, 1995.

The Board remanded the case in January 1999 for further 
development. 


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran. 

2.  Since November 27, 1995, more than considerable social 
and industrial impairment was not clinically demonstrated, 
nor is there competent evidence of occupational and social 
impairment with more than reduced reliability and 
productivity or difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
at any time since November 27, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In the April 1996 rating action presently on appeal, service 
connection was granted and a 30 percent rating assigned for 
PTSD.  By a February 1997 rating decision, the RO increased 
the rating to the current level of 50 percent, effective the 
date of the grant of service connection.  

The report of a VA examination conducted in December 1995 
included the veteran's complaints and his opinion that he was 
totally disabled as a result of PTSD.  The examination 
yielded a diagnosis of PTSD and the examiner observed that 
the veteran's life had been dramatically altered by his 
experiences as a combat medic in Vietnam.  The examiner 
further noted that the veteran had considerable problems 
adjusting to occupational demands, magnified in the past year 
by a divorce, financial loss and the loss of his job as a 
family therapist.  

The examiner did not report any evidence of suicidal 
ideation, or obsessional rituals.  The veteran's speech was 
spontaneous and goal directed.  His grooming was indifferent, 
but there was no evidence of near continuous panic.  The 
examiner did note frequent feelings of depression.  The 
veteran was oriented, he was not paranoid, and his general 
fund of knowledge was excellent.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned, which  represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

VA treatment records associated with the claims folder 
include a February 1996 PTSD Treatment Plan which noted that 
the veteran had been referred for treatment of PTSD after a 
Compensation and Pension examination revealed significant 
levels of distress.  Mental status examination revealed that 
the veteran's thought processes were productive and linear.  
His mood was described as mild to moderately depressed; his 
affect, frequently dysphoric.  He denied suicidal ideation, 
but continued to deal with intrusive thoughts.  The diagnosis 
were chronic, moderate to severe, PTSD; and an adjustment 
disorder with mixed emotional features.  The veteran was 
noted to be undergoing significant financial and family 
stressors and had significant levels of depression and 
anxiety as well as symptoms of PTSD. 

Subsequent chart entries detail the veteran's treatment and 
complaints and include the treating psychiatrist's 
observations.  The veteran was prescribed medication and, in 
March 1996, was noted to be less irritable and depressed, 
with increased energy and activity and better able to handle 
anger.  An April 1996 chart extract noted that the veteran 
had reduced his medications (on his own) and noticed an 
increase in irritability.  Since resuming the regular dosage, 
the veteran reported he was "doing better."  

Later chart entries note the veteran's level of depression 
and irritability.  Medication was stopped in August 1996 and 
the veteran initially reported being more irritable, but by 
September 1996 he was noted to be coping adequately.  In 
February 1997, the veteran had a part-time job, he reported 
having more energy, he was working on relationship issues, 
and he was less angry overall.

A February 1997 Treatment Plan update noted that the veteran 
had undergone a course of antidepressant medication, with 
moderate improvement and had recently discontinued medication 
for underlying anxiety.  He continued to complain of some 
persistent tiredness and continued to have difficulty with 
relationships and persistent low energy levels.  Mental 
status examination revealed that his mood was less depressed.  
Thought content was centered around relationship issues and 
his persistent PTSD and depressive symptoms.  The diagnoses 
included PTSD, chronic, moderate to severe, and adjustment 
disorder.  It was recommended that the veteran continue 
monthly psychotherapy, focusing on handling anger more 
effectively, improving energy, coping skills and relationship 
experiences.  The veteran was not currently being treated 
with any psychotropic medications.  

In March 1997, the veteran was noted to be handling being off 
medication without difficulty.  He had become involved in a 
marketing program that had been stimulating and enjoyable for 
him.  His mood was less depressed and he appeared to have 
more energy.  In May 1997, the veteran reportedly continued 
to have mild symptoms of depression, but was noted to be able 
to enjoy activities and was energized by a new work project.  
In June 1997, the veteran's psychiatrist commented that the 
veteran was no longer on antidepressant medication and was 
"doing well."  

A September 1997 chart entry noted that the veteran had 
"continued to gradually improve.  He feels his depression 
has essentially resolved."  While the veteran continued to 
have persistent PTSD symptoms, his treating psychiatrist 
indicated that he had been able to compartmentalize them 
fairly adequately and manage more effectively than in the 
past.  The veteran was requesting that he stop formal 
psychotherapy at this point.  He was not on medication and 
was told that he may return as needed.

The veteran appeared at a November 1996 personal hearing at 
the RO and reiterated his claim that his service-connected 
PTSD is more severe than currently rated.  He testified that 
he had been self-employed as a psychotherapist for quite some 
time, but symptoms related to PTSD interfered with his 
ability to work up to his full potential.  

The report of a December 1996 VA examination included the 
examiner's review of the veteran's pertinent history and 
complaints.  On mental status examination, the veteran's mood 
was serious, but he did not appear significantly depressed.  
It was noted that he did describe past occasions of 
depression and was considered "in better shape with 
medication at this time."  The examiner observed that mental 
content did not reveal evidence of any major mental disorder.  
The veteran's insight was somewhat unclear; however, the 
examiner noted that the veteran's capacity for insight may be 
complicated by his being a counselor himself.  The examiner 
offered a diagnosis of PTSD, but expressed reservations about 
the manifestations of that disorder.  

When the Board initially reviewed the veteran's appeal in 
January 1999, it was noted that the VA examinations conducted 
to date were inadequate for the purpose of determining the 
severity of the veteran's service-connected PTSD, 
particularly with regard to the effect of the disorder alone 
on his ability to work.  

Pursuant to the Board remand, the veteran was afforded a VA 
examination in October 1999.  At that time, the examiner, who 
noted that he had previously examined the veteran in December 
1996, reviewed the claims folder and commented on prior VA 
examinations and treatment records.  When asked how things 
were going, the veteran reported that "overall he [wa]s much 
better."  He was not working steadily, but was considering 
becoming involved in a marketing opportunity.  

On examination, the examiner reviewed the appellant's history 
of service in Vietnam and noted the veteran's report of 
symptoms.  The veteran reported feeling anxious when thinking 
about experiences during service and avoided any reminders of 
that time.  The examiner observed that the veteran was not 
describing markedly diminished interests, in fact, he was 
describing a wide array of business-related interests, albeit 
with some difficulty maintaining a focused interest.  He was 
not feeling detached or estranged from others and described 
close relationships with his spouse and children.  He 
reported problems with authority and anger.  He also reported 
sleep and concentration difficulties.  

Mental status examination revealed that the veteran was 
"generally quite cheerful and outgoing."  He stayed on 
topic and did not demonstrate at any time a saddened affect.  
Mood and affect were not considered particularly remarkable 
except that mood was generally quite bright and affect was 
positive and generally appropriate to whatever topic was 
going on.  The examiner noted no evidence of depression.  
Mental content revealed no evidence of psychotic disorder.  
Sensorium and mental capacity were good.  The examiner noted 
that the veteran had had a fairly extensive counseling career 
and was able to express his feelings and reactions. 

In offering a diagnosis, the examiner noted that he could not 
establish the criteria for a diagnosis of PTSD as the veteran 
did not meet the full diagnostic criteria; specifically, 
feelings of estrangement or detachment from others.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60 on Axis V, noting that the veteran described 
difficulty in remaining focused and organized in lines of 
action which could lead to occupational success and 
difficulty with authority figures which would be expected to 
show some interference. 

II.  Analysis

The Board is satisfied that all relevant evidence has been 
obtained, and that no further assistance is required to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2000)).  The new criteria for evaluating 
psychiatric disabilities were codified at the newly 
designated 38 C.F.R. § 4.130.  The new rating criteria are 
sufficiently different from those in effect prior to November 
7, 1996.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent rating was for consideration where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; or when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the revised rating criteria, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either the old or new 
rating criteria.  In this respect, the Board finds that there 
is no evidence demonstrating that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was more than considerably impaired.  Moreover, 
there is no evidence demonstrating that the veteran's 
psychoneurotic symptoms resulted in occupational and social 
impairment, with deficiencies in most areas and resulting 
inability to establish and maintain effective relationships.  

To illustrate, the Board notes that, when initially diagnosed 
with PTSD in December 1995, the veteran was found to have 
significant levels of depression and anxiety as well as 
symptoms of PTSD.  While there is no medical opinion 
separating the effects of the veteran's service-connected 
PTSD from nonservice-connected depression, even when the 
symptoms of both are contemplated as service connected, 
Mittleider v. Brown, 11 Vet. App. 181 (1998), no more than a 
50 percent rating is warranted in light of such findings as 
the December 1995 assignment of a GAF score of 55, and the 
October 1999 assignment of a GAF score of 60.  Moreover, 
after beginning psychiatric treatment, the veteran reported 
an improvement in his symptoms.  In September 1997, the 
veteran reported that he felt his depression had 
"resolved."  He was noted to have PTSD symptoms, but was 
able to manage better than he had in the past.  PTSD was 
diagnosed earlier in December 1996; however, the examiner 
expressed some reservations about that diagnosis.  The same 
examiner expressly did not diagnose PTSD in October 1999, 
noting specifically that the veteran was not detached from 
other people and had described close relationships with his 
spouse and children.  Although the veteran was reportedly not 
working regularly, he was still working part-time in February 
1997 and in May 1997 was described as "energized" by a new 
work project.  Thus, it would appear that the veteran does 
not suffer severe impairment of his ability to work.  The GAF 
score of 60 assigned in October 1999 was noted to include the 
veteran's description of having difficulty remaining focused 
and organized and difficulty with authority figures.  The 
Board finds such findings reflective of no more than the 50 
percent rating presently assigned.   

At no time since November 27, 1995 has the medical evidence 
of record shown that the veteran's symptoms severely impair 
his ability to establish and maintain effective 
relationships.  In fact, he has been noted to have close 
relationships with his wife and children.  Similarly, there 
is no evidence that the veteran has any suicidal ideation, 
obsessional rituals which interfere with routine activities, 
or that he is intermittently illogical, obscure or 
irrelevant, or experiences irrelevant speech, near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  There is also 
no indication of an impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or difficulty in adapting to stressful circumstances.  
Accordingly, the criteria for an evaluation in excess of 50 
percent are not met.

The veteran's representative contends in an October 2000 
written brief presentation that the case should be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) because 
the RO did not follow the instructions set out in the Board's 
January 1999 Remand.  Specifically, the representative 
contends that the VA examination conducted pursuant to the 
remand did not include an opinion as to how the service-
connected PTSD affected the veteran's occupational and social 
functioning.  The Board acknowledges that it remanded the 
case in order to obtain a medical opinion on that question.  
The Board notes, however, that the medical evidence received 
since the Board's January 1999 remand includes the VA 
examiner's opinion offered in October 1999 that the veteran 
did not meet the diagnostic criteria for PTSD.  As the 
examiner could not make a diagnosis of PTSD, it would follow 
that there would be no opinion as to the effect of that 
condition.  Moreover, the examiner's opinion as to the 
appellant's ability to work is sufficiently provided in the 
assigned GAF score.  Therefore, after careful review of the 
record, the Board finds no due process violation.

In evaluating the veteran's PTSD, the Board has reviewed the 
nature of the original disability and considered whether the 
veteran was entitled to a "staged" rating for his service-
connected PTSD as prescribed by the Court.  Fenderson.  Based 
upon a review of the evidence, the numerous VA examinations 
in particular, the Board finds that at no time since November 
27, 1995, has there ever been evidence of disabling effects 
related to the veteran's PTSD which would warrant assignment 
of a rating in excess of 50 percent under either the old or 
new rating criteria.  Hence, a staged rating for a portion of 
the term in question is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for PTSD at any time since November 27, 
1995, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

